UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6340


KEITH WESLEY JOHNSON,

                Plaintiff - Appellant,

          v.

ST. MARY'S CORRECTIONAL CENTER; ADMIN. SERV. ASST. KAREN
TOWNSEND; WEXFORD HEALTH, INC.; LINDA PERKINS; WILLIAM FOX;
SHAWN STRAUGHN; UNIT MANAGER JACK STOLLINGS; MELINDA SIGLER,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00056-FPS-JES)


Submitted:   May 29, 2014                  Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Wesley Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keith    Wesley     Johnson         seeks    to    appeal       the    district

court’s    order     accepting    the    recommendation           of     the    magistrate

judge     and   denying    relief       on       his     42    U.S.C.    § 1983          (2006)

complaint.       We   dismiss     the    appeal          for   lack     of    jurisdiction

because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on January 23, 2014.         The notice of appeal was filed on March 4,

2014.     Because Johnson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense    with     oral   argument         because      the    facts        and    legal

contentions     are    adequately       presented         in   the    materials          before

this court and argument would not aid the decisional process.

                                                                                   DISMISSED




                                             2